      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 1 of 38




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 FELICIA GAINES, on behalf of
 herself and others similarly               Case No. 1:19-cv-00528-WMR
 situated,
              Plaintiff,

              v.

 AMAZON.COM, LLC
 AMAZON LOGISTICS, INC., and
 ON THE GO EXPRESS, LLC,

              Defendants.


          DECLARATION OF SARAH R. SCHALMAN-BERGEN
       IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION FOR
         APPROVAL OF THE SETTLEMENT AGREEMENT AND
                 ATTORNEYS’ FEES AND COSTS

      I, Sarah R. Schalman-Bergen, hereby declare that the following is true and

correct:

      1.     I am a member in good standing of the bar of the Commonwealth of

Pennsylvania, and I am admitted pro hac vice to this Court for this action. I am a

shareholder at Berger Montague PC (“Berger Montague”) and along with Willig

Williams & Davidson, represent Plaintiff and the Settlement Collective in the above-

captioned litigation.
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 2 of 38




      2.     Berger Montague specializes in class action litigation in federal and

state courts and is one of the preeminent class action law firms in the United States.

I have attached a copy of our firm’s resume hereto as Exhibit A. Berger Montague

currently employs approximately 66 attorneys, plus staff who represent plaintiffs in

complex and class action litigation. Our firm’s Employment Department has

considerable experience representing employees in class action and collective action

litigation. Berger Montague has played lead roles in major class action cases for over

48 years, resulting in recoveries totaling many billions of dollars for our firm’s

clients and the classes they represent.

      3.     I am Co-Chair of the firm’s Employment Rights Department, and I have

an extensive background in litigation on behalf of employees. I am currently serving

as lead or co-lead counsel in dozens of wage and hour class and collective actions in

federal courts across the country, including unpaid wage cases similar to this case.

This level of expertise enabled Berger Montague to undertake this matter and to

successfully prosecute these claims on behalf of Plaintiffs and the Settlement

Collective and to reach a fair and reasonable $250,000,00 settlement in an efficient

manner.

      4.     Berger Montague’s Employment Law Group is repeatedly recognized

for outstanding success in effectively representing its clients. In 2015, the National


                                          2
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 3 of 38




Law Journal selected Berger Montague as the top plaintiffs’ law firm in the

Employment Law Category in its “Elite Trial Lawyer” awards. The nomination

criteria for this award required that a firm score at least one significant plaintiffs’

win in the preceding year, and possess an impressive track record of wins within the

past three to five years. Portfolio Media, which publishes Law 360, also recognized

Berger & Montague as one of the eight Top Employment Plaintiffs’ Firms in 2009.

      5.     Practice in the narrow area of wage and hour class and collective action

litigation requires skill, knowledge, and experience in two distinct subsets of the law.

Expertise in one does not necessarily translate into expertise in the other. Plaintiff’s

Counsel in such cases – in order to be successful – must have deep expertise in both.

The issues presented in this case required more than just a general appreciation of

wage and hour law and class and collective action procedure, as this areas of practice

is still developing.

      6.     My firm served as co-lead counsel in the case with Willig, Williams &

Davidson. Our firms worked together on the case and divided work tasks so as to

avoid duplication of effort in representing Plaintiff and Settlement Collective

Members.

      7.     I respectfully submit this declaration in support of Plaintiff’s

Unopposed Motion for Approval of the Settlement Agreement and Attorneys’ Fees


                                           3
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 4 of 38




and Costs. The following is based on my personal knowledge, and if called upon to

do so, I could and would competently testify thereto.

                        Relevant Settlement Background

      8.     Plaintiff worked as a Delivery Associate in Georgia, and filed this case

on January 31, 2019, alleging Defendants failed to pay Delivery Associates overtime

compensation when they worked more than 40 hours in a workweek, in violation of

the FLSA. In April 2019, the Parties agreed to stay this matter so they could

participate in an alternative dispute resolution (“ADR”) process in an effort to

resolve Plaintiff’s collective action claims. (ECF Nos. 16, 17)

      9.     On March 13, 2020, the Parties participated in a full-day in-person

mediation session in the Courthouse in Rome, Georgia, conducted by the Honorable

Walter E. Johnson, U.S. Magistrate Judge. Prior to the mediation, Defendants

provided Plaintiff’s Counsel with On the Go’s payroll data and timekeeping data,

and Amazon’s delivery data (“Rabbit” data”) for DAs who were paid by On the Go

and delivered packages to Amazon’s customers, which Plaintiff’s Counsel reviewed

and analyzed extensively, with the assistance of their in-house Data Analyst. 1 The


1
  Investigation and analysis of On the Go’s payroll information during the course of
litigation and through the structured ADR process revealed that On the Go did pay
overtime in addition to a day rate. The settlement reached by the parties reflects
Plaintiff’s analysis and allegations that On the Go did not track all hours worked
during the time period when they paid a day rate.

                                          4
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 5 of 38




Parties engaged in numerous meet and confer sessions regarding the facts and data

prior to the mediation.

      10.    As a result of the mediation and continued arm’s length negotiations,

the Parties agreed to settle the claims according to the terms of this Settlement

Agreement. The Parties separately negotiated the wage damages and attorneys’ fees

and costs. The Gross Settlement Amount of $250,000 was carefully negotiated based

on a thorough investigation and analysis of the facts and law related to the claims,

and continuous development of the facts, including through interviewing Plaintiff

and other collective members, and review and analysis of On the Go’s payroll and

timekeeping data and Amazon’s delivery data produced during the mediation

process.

      11.    I believe that the settlement is fair and reasonable and in the best

interests of the Settlement Collective. The Settlement Agreement offers significant

advantages over the continued prosecution of this case. The settlement provides the

Settlement Collective Members with a certain, substantial, and immediate payment

and averts years of continued complex, time-consuming, and expensive litigation,

with no assurance of success. Importantly, the acceptance of this settlement is

voluntary – if Settlement Collective Members do not wish to participate in the




                                         5
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 6 of 38




settlement and do not cash their settlement award, they will not release any claims

against Defendants.

      12.    More specifically, the Settlement reached provides an excellent result

to Settlement Collective Members for a relatively brief time period (approximately

32 weeks) when On the Go paid its Delivery Associates on a day rate basis, before

it changed its timekeeping and payroll practices. During this 32 week time period,

Settlement Collective Members averaged approximately seven weeks of work when

they worked four or more days in the workweek.

      13.    Each Settlement share (a workweek of four days or more) will be

credited with approximately $30, in addition to the $100 that each Settlement

Collective Member will receive as a minimum amount. These amounts are

significant sums of money to the Settlement Collective Members, who were already

paid certain amounts of overtime in addition to their day rate and who, even if they

were able to prevail on liability at trial, might receive less.

      14.    A trial on the merits would involve significant risks for Settlement

Collective Members based on the disputed issues in this case. The Parties disagreed

on numerous legal and factual issues that would have impacted the case moving

forward. In addition, as in any FLSA case there was a risk that the Settlement

Collective Members would not succeed in maintaining a collective through trial.


                                            6
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 7 of 38




      15.    In addition, the Settlement Agreement provides for a service award to

Named Plaintiff Felicia Gaines in the amount of $7,500.00 to be paid from the Gross

Settlement Amount in recognition of her efforts on behalf of the Settlement

Collective Members, and in exchange for the additional consideration of the broader

release of claims Plaintiff is providing.

      16.    Plaintiff Gaines worked with Plaintiff’s Counsel, providing background

information about her employment, about Defendants’ policies and practices, and

about the allegations in this lawsuit through countless phone calls throughout this

litigation. Plaintiff Gaines agreed to put her name on a lawsuit in a public docket,

and in an industry with very little job stability, and has undertaken a substantial direct

and indirect risk in the community and in her field of employment by being the face

of the litigation in order to participate in this case on behalf of the Collective

Members.

      17.    Settlement Collective Members will receive a significant benefit for

Plaintiff’s service in the form of monetary compensation for back wages. Plaintiff’s

efforts advanced and supported the positions of the entire Collective, and directly

and positively contributed to the factual arguments that were used to obtain the

settlement and recovery. In exchange for her service award, Plaintiff Gaines is also

providing a broader release of claims to Defendants.


                                            7
       Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 8 of 38




       18.    Plaintiff’s Counsel agreed to represent Plaintiff on a contingency fee

basis and was prepared to invest time, effort and money over a period of years with

absolutely no guarantee of any recovery. Plaintiff’s Counsel would not have

recovered any of their fees and out-of-pocket costs had they not obtained a settlement

or prevailed at trial.

       19.    The risks Plaintiff’s Counsel undertook were real, and the resources that

Plaintiff’s Counsel dedicated to this lawsuit meant that such resources were not

available to other cases. Plaintiff’s Counsel’s contingency risk, together with the

excellent result that has been achieved on behalf of the Settlement Collective

Members, supports the requested fees and costs.

                  BERGER MONTAGUE’S LODESTAR AND
                PLAINTIFF’S COUNSEL’S TOTAL LODESTAR

       20.    In my exercise of billing judgment, I have reviewed the billing records

maintained in this case, and I have exercised billing discretion and removed hours

spent by attorneys and staff at my firm if I deemed such time to be redundant or

duplicative, or if it reflected less than ten (10) hours of work by the biller. This

resulted in a reduction of 10.3 hours. After the exercise of such billing judgment, as

of June 11, 2020, the total number of recorded hours spent on this litigation by

Berger Montague is 452.3, and the lodestar amount for attorney and support staff

time, based on the firm’s current rates, is $202,416.00. The hourly rates shown below

                                           8
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 9 of 38




are the usual and customary rates charged for each individual in all of our cases. A

breakdown of my firm’s lodestar from inception of the case to date is reflected

below:

             Name                    Position      Hours     Rate     Lodestar
Sarah R. Schalman-Bergen         Shareholder        61.6     $645    $39,732.00
Phyllis M. Parker                Shareholder        57.9     $640    $37,056.00
Camille Fundora Rodriguez        Associate          29.7     $510    $15,147.00
Krysten L. Connon                Associate          66.0     $485    $32,010.00
Alexandra K. Piazza              Associate          15.8     $485     $7,663.00
Deanna Kemler                    Data Analyst      164.9     $340    $56,066.00
Alex Grayson                     Paralegal          46.1     $255    $11,755.00
Stefana Klipa                    Paralegal          10.3     $255     $2,987.00
             Total                                 452.3            $202,416.00

      21.   Due to the amount of privileged information contained in Berger

Montague’s actual hourly billing records, those detailed records are not attached

here, but can easily be provided for this Court’s in camera review should the Court

wish to review them.

      22.   The hourly rates for the partners, attorneys, and professional staff are

the same as would be charged in non-contingent matters and/or which have been

accepted and approved by federal courts around the country in other wage and hour

class and collective action cases. See e.g., Merino et al. v. Wells Fargo & Company

et al., No. 2:16-cv-07840-ES-MAH (D.N.J. Jan. 15, 2020); Brewer v. Homeland

Vinyl Products, Inc., No. 1:17-cv-04290-NLH-KMW (D.N.J. Sept. 10, 2019);



                                         9
     Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 10 of 38




Holbert v. Waste Management, Inc., No 2:18-cv-02649-CMR (E.D. Pa. Aug. 7,

2019); Shaw, et al. v. AMN Servs., LLC, No. 3:16-cv-02816 (N.D. Cal. May 31,

2019) (conducting lodestar cross check and holding “[t]he Court further finds that

the hourly rates of Class Counsel’s co-counsel, Berger Montague PC, also are within

the prevailing range of hourly rates charged by attorneys providing similar services

in class action, wage-and-hour cases”); Scolaro v. RightSourcing, Inc., No. 8:16-cv-

01083 (C.D. Cal. June 26, 2017) (approving Berger Montague’s hourly rates); Lopez

v. T/J Inspection, Inc., No. 5:16-cv-148 (W.D. Okla. April 12, 2017);. Devlin v.

Ferrandino & Son, Inc., No. 15-4976, 2016 WL 7178338, at *2 (E.D. Pa. Dec. 9,

2016) (approving billing rates, and holding that Berger Montague attorneys “have

substantial experience in FLSA cases and their hourly rates are also within the range

charged by attorneys with comparable experience levels for litigation of a similar

nature.”). Fenley v. Applied Consultants, Inc., No. 2:15-cv-259-MRH (W.D. Pa.

June 17, 2016); Dunkel v. Warrior Energy Serv., Inc., No. 2:13-cv-695-MRH (W.D.

Pa. Apr. 15, 2016); Niver v. Specialty Oilfield Sols., No. 14-1599-JFC (W.D. Pa.

Oct. 7, 2015); Ciamillo v. Baker Hughes, Inc., No. 3:14-cv-00081-RRB (D. Alaska

June 19, 2015); Thompson v. Peak Energy Servs. USA, Inc., No. 13-cv-266 (W.D.

Pa. Nov. 19, 2014); Hively v. Archer Well Co., Inc. et al., No. 13-cv-106 (W.D. Pa.

Aug. 12, 2014); Stivers v. Office Depot, No. 12-cv-1534 (W.D. Pa. Sept. 19, 2013);


                                         10
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 11 of 38




Crawford v. Zenta Mortg. Servs. LLC, No. 3:11-cv-129 (W.D.N.C. Jan. 16, 2013);

Bearden v. Precision Air Drilling Servs., Inc., No. 2:11-cv-01511-NBF (W.D. Pa.

Sept. 26, 2012); Thomas v. Allis-Chalmers, No. 2:10-cv-01591-RCM (W.D. Pa.

Sept. 11, 2012); Choul v. Nebraska Beef, Ltd., No. 8:10-cv-308 (D. Neb. May 17,

2012).

      23.      The time reflected above was time actually spent, in the exercise of

reasonable judgment, by the attorneys and staff involved. Plaintiff’s Counsel was

careful not to expend unnecessary hours and not to duplicate work done by others.

The time submitted herein reflects only work done on behalf of the Settlement

Collective Members.

         24.   In addition to Berger Montague’s time reported above, Plaintiff’s

Counsel Blake Andrews Law has spent a total of 24.3 hours prosecuting this

litigation, with a total lodestar of $10,327.50.

      25.      In sum, as reported above, and based also on the Declaration of

Plaintiff’s Counsel Ryan Allen Hancock submitted in support of this Motion,

Plaintiff’s Counsel have spent a total of more than 496.2 hours prosecuting this

litigation since our investigation first began. Plaintiff’s Counsel’s current lodestar is

approximately $220,958.50.




                                           11
     Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 12 of 38




      26.    Plaintiff’s Counsel’s requested attorneys’ fees of $83,333.33 is,

therefore, less than their actual current lodestar of $220,958.50, or approximately

37.71% of the lodestar. This lodestar does not include the additional work that will

be necessary to bring this settlement to a conclusion.

                 BERGER MONTAGUE’S EXPENSES AND
               PLAINTIFF’S COUNSEL’S TOTAL EXPENSES

      27.    This litigation required my firm to advance costs. Because the risk of

advancing costs in this type of litigation is significant, doing so is often cost

prohibitive to many attorneys.

      28.    As of June 11, 2020, my firm expended costs in the amount of

$6,133.41 to prosecute this action, as follows:

                   Expense                               Amount
                   Computer Research                     $1,905.09
                   Copying                                 $464.20
                   Telephone                                 $2.71
                   Travel, Hotel, & Meals                $3,489.21
                   Electronic Signature Service             $37.20
                   Transcripts                             $235.00
                   Total                                 $6,133.41

      29.    In addition, Plaintiff’s Counsel Blake Edwards Law has spent a total

of $850.00 in out-of-pocket expenses prosecuting this litigation.

      30.    In sum, as reported above, and based also on the Declaration of Ryan

Allen Hancock submitted in support of this Motion, Plaintiff’s Counsel has spent a


                                         12
        Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 13 of 38




total of approximately $7,261.41 in out-of-pocket expenses prosecuting this

litigation since our investigation first began. However, pursuant to the Settlement

Agreement, Plaintiff’s Counsel is only requesting $6,323.00 for reimbursement of

out-of-pocket costs.

        31.   The expenses incurred pertaining to this case are reflected in the books

and records of this firm. These books and records are prepared from expense

vouchers and check records and are an accurate record of the expenses incurred. All

of the expenses incurred were reasonable and necessary to the prosecution of this

case.

        SUMMARY OF WORK PERFORMED BY BERGER MONTAGUE

        32.   I am the lead Shareholder at Berger Montague with respect to this case.

I directed the work of the other attorneys at my firm, conducted a legal analysis of

the facts presented by this case, worked with co-counsel, and was the lead attorney

in corresponding and conferring with opposing counsel throughout the litigation. In

this capacity, I: 1) conducted the initial case investigation; 2) oversaw, managed,

assigned and coordinated duties of a team of attorneys throughout this litigation; 3)

devised and implemented strategy and participated in meetings and numerous

telephone conferences with Defendants’ counsel related to the litigation and

settlement; 4) coordinated the review of Defendants’ documents; 5) reviewed the



                                          13
     Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 14 of 38




damages analyses in preparation for mediations; 6) was the lead attorney at the in-

person mediation on March 13, 2020 in the Courthouse in Rome, Georgia conducted

by the Honorable Walter E. Johnson, U.S, Magistrate Judge, and during settlement

negotiations; 7) negotiated the details and terms of the Settlement Agreement; 8)

edited and finalized the Settlement Agreement; 9) drafted status reports to the Court;

and 10) edited a number of the briefs in this case, including Plaintiff’s Unopposed

Motion for Approval of the Settlement Agreement and Attorneys’ Fees and Costs.

      33.    Below, I provide a summary description of the work performed by each

of the Berger Montague attorneys or staff on this case who billed at least ten hours

on this matter.

      34.    As of June 11, 2020, an associate of our firm, Krysten L. Connon, billed

66 hours to this case. Ms. Connon researched relevant issues for litigation; drafted

initial disclosures, status reports, developed mediation strategy, reviewed and

prepared documents for mediation, assisted in preparing mediation statement,

finalized the mediation statement and Memorandum of Understanding (“MOU”);

prepared, traveled to and participated in mediation in Rome, Georgia on March 13,

2020, and participated in follow-up meet and confer settlement sessions, and

reviewed the damages analyses; and edited various motions and supporting

documents.


                                         14
     Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 15 of 38




      35.    As of June 11, 2020, an associate of our firm, Camille Fundora

Rodriguez, billed 29.7 hours to this case. Ms. Rodriguez assisted in litigation

strategy; drafting, editing, filing, and serving the complaint; and edited various

motions and supporting documents, including for approval of settlement.

      36.    As of June 11, 2020, an associate of our firm, Alexandra K. Piazza,

billed 15.8 hours to this case. Ms. Piazza researched relevant issues in the litigation,

including investigation of claims; reviewed documents, summary reports and

pleadings; assisted in preparation for mediation, including editing the MOU and

mediation statement; drafted settlement agreement.

      37.    As of June 11, 2020, a shareholder of our firm, Phyllis M. Parker, billed

57.9 hours to this case. Ms. Parker conducted legal research, and drafted the motion

for approval of the settlement and attorneys’ fees and costs, including the

memorandum of law in support thereof, and all other supporting documents.

      38.    As of June 11, 2020, a data analyst of our firm, Deanna Kemler billed

164.9 hours to this case. Ms. Kemler prepared and calculated the damages analyses

and settlement awards based on the data and information provided by Defendants.

      39.    As of June 11, 2020, a paralegal of our firm, Alex Grayson billed 46.1

hours to this case. Mr. Grayson reviewed client and collective members’ documents,

assisted in editing various pleadings, declarations, drafted various letters and forms,


                                          15
     Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 16 of 38




assisted in researching various litigation issues, assisted in review and management

of documents received from Defendants, assisted in preparation for mediation, and

was the line of contact for Named Plaintiff and Collective Members.

      40.    As of June 11, 2020, a paralegal of our firm, Stefana Klipa, billed 10.3

hours to this case. Ms. Klipa reviewed client and collective members’ documents;

managed document production from Defendants, drafted various letters, assisted in

preparation for mediation, including preparing charts, and, together with Mr.

Grayson (above), was the line of contact for Collective Members.

      41.    All the work described above was reasonable and necessary to the

prosecution and settlement of this case. Plaintiff’s Counsel collectively conducted

an extensive factual investigation during the prosecution of this action. Through

comprehensive evaluation of the facts and law and extensive arm’s length

negotiations, Plaintiff’s Counsel was able to settle this case for a substantial sum.

Plaintiff’s Counsel achieved this result in a very timely fashion, providing members

of the Settlement Collective with substantial and certain relief much sooner than if

this matter had been extensively litigated.

      42.    The settlement reached with Defendants through the ADR process,

which involves complex provisions that are specific to class and collective action

litigation of wage and hour law, is a reflection of Plaintiff’s Counsel’s experience.


                                         16
     Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 17 of 38




The Settlement Agreement provides members of the Settlement Collective with

substantial benefits without having to wait for years of drawn-out litigation. Based

upon the foregoing reasons, Plaintiff’s Counsel respectfully requests that this motion

be granted.



Dated: June 19, 2020                          /s/ Sarah R. Schalman-Bergen
                                              Sarah R. Schalman-Bergen




                                         17
Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 18 of 38




                 EXHIBIT A
       Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 19 of 38




1818 Market Street | Suite 3600 | Philadelphia, PA 19103
info@bm.net
bergermontague.com
800-424-6690


About Berger Montague

Berger Montague is a full-spectrum class action and complex civil litigation firm, with nationally
known attorneys highly sought after for their legal skills. The firm has been recognized by courts
throughout the country for its ability and experience in handling major complex litigation,
particularly in the fields of antitrust, securities, mass torts, civil and human rights, whistleblower
cases, employment, and consumer litigation. In numerous precedent-setting cases, the firm has
played a principal or lead role.

The National Law Journal, which recognizes a select group of law firms each year that have done
“exemplary, cutting-edge work on the plaintiffs’ side,” has selected Berger Montague in 12 out of
14 years (2003-05, 2007-13, 2015-16) for its “Hot List” of top plaintiffs’ oriented litigation firms in
the United States. In 2018 and 2019, the National Law Journal recognized Berger Montague as
“Elite Trial Lawyers” after reviewing more than 300 submissions for this award. The firm has also
achieved the highest possible rating by its peers and opponents as reported in Martindale-Hubbell
and was ranked as a 2020 “Best Law Firm” by U.S. News - Best Lawyers.

Currently, the firm consists of 66 lawyers; 25 paralegals; and an experienced support staff. Few
firms in the United States have our breadth of practice and match our successful track record in
such a broad array of complex litigation.

History of the Firm

Berger Montague was founded in 1970 by the late David Berger to concentrate on the
representation of plaintiffs in a series of antitrust class actions. David Berger helped pioneer the
use of class actions in antitrust litigation and was instrumental in extending the use of the class
action procedure to other litigation areas, including securities, employment discrimination, civil
and human rights, and mass torts. The firm’s complement of nationally recognized lawyers has
represented both plaintiffs and defendants in these and other areas and has recovered billions of
dollars for its clients. In complex litigation, particularly in areas of class action litigation, Berger
Montague has established new law and forged the path for recovery.

The firm has been involved in a series of notable cases, some of them among the most important
in the last 50 years of civil litigation. For example, the firm was one of the principal counsel for


                                                   1
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 20 of 38



plaintiffs in the Drexel Burnham Lambert/Michael Milken securities and bankruptcy litigation.
Claimants in these cases recovered approximately $2 billion in the aftermath of the collapse of
the junk bond market and the bankruptcy of Drexel in the late 1980’s. The firm was also among
the principal trial counsel in the Exxon Valdez Oil Spill litigation in Anchorage, Alaska, a trial
resulting in a record jury award of $5 billion against Exxon, later reduced by the U.S. Supreme
Court to $507.5 million. Berger Montague was lead counsel in the School Asbestos Litigation, in
which a national class of secondary and elementary schools recovered in excess of $200 million
to defray the costs of asbestos abatement. The case was the first mass tort property damage
class action certified on a national basis. Berger Montague was also lead/liaison counsel in the
Three Mile Island Litigation arising out of a serious nuclear incident.

Additionally, in the human rights area, the firm, through its membership on the executive
committee in the Holocaust Victim Assets Litigation, helped to achieve a $1.25 billion settlement
with the largest Swiss banks on behalf of victims of Nazi aggression whose deposits were not
returned after the Second World War. The firm also played an instrumental role in bringing about
a $4.37 billion settlement with German industry and government for the use of slave and forced
labor during the Holocaust.

Judicial Praise for Berger Montague Attorneys

Berger Montague’s record of successful prosecution of class actions and other complex litigation
has been recognized and commended by judges and arbitrators across the country. Some
remarks on the skill, efficiency, and expertise of the firm’s attorneys are excerpted below.

Antitrust

From Judge Margo K. Brodie, of the U.S. District Court for the Eastern District of New York:

       “Class counsel has without question done a tremendous job in litigating this case. They
       represent some of the best plaintiff-side antitrust groups in the country, and the size and
       skill of the defense they litigated against cannot be overstated. They have also
       demonstrated the utmost professionalism despite the demands of the extreme
       perseverance that this case has required…”

In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, No. 1:05-md-
01720 (E.D.N.Y. 2019) (Mem. & Order).


From Judge Brian M. Cogan, of the U.S. District Court of the Eastern District of New York:

       “This is a substantial recovery that has the deterrent effect that class actions are supposed
       to have, and I think it was done because we had really good Plaintiffs’ lawyers in this case
       who were running it.”




                                                 2
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 21 of 38



Transcript of June 24, 2019 Fairness Hearing, In re Dental Supplies Antitrust Litigation, No. 16-
cv-696 (E.D.N.Y.).


From Judge Michael M. Baylson, of the U.S. District Court of the Eastern District of
Pennsylvania:

       “[C]ounsel…for direct action plaintiffs have done an outstanding job here with representing
       the class, and I thought your briefing was always very on point. I thought the presentation
       of the very contentious issues on the class action motion was very well done, it was very
       well briefed, it was well argued.”

Transcript of the June 28, 2018 Hearing in In re Domestic Drywall Antitrust Litigation, No. MD-
13-2437 at 11:6-11.


From Judge Madeline Cox Arleo, of the U.S. District Court for the District of New Jersey praising
the efforts of all counsel:

       “I just want to thank you for an outstanding presentation. I don’t say that lightly . . . it’s not
       lost on me at all when lawyers come very, very prepared. And really, your clients should
       be very proud to have such fine lawyering. I don’t see lawyering like this every day in the
       federal courts, and I am very grateful. And I appreciate the time and the effort you put in,
       not only to the merits, but the respect you’ve shown for each other, the respect you’ve
       shown for the Court, the staff, and the time constraints. And as I tell my law clerks all the
       time, good lawyers don’t fight, good lawyers advocate. And I really appreciate that more
       than I can express.”

Transcript of the September 9 to 11, 2015 Daubert Hearing in Castro v. Sanofi Pasteur, No. 11-
cv-07178 (D.N.J.) at 658:14-659:4.


From Judge William H. Pauley, III, of the U.S. District Court of the Southern District of New York:

       “Class Counsel did their work on their own with enormous attention to detail and unflagging
       devotion to the cause. Many of the issues in this litigation . . . were unique and issues of
       first impression.”

                                                       * * *

       “Class Counsel provided extraordinarily high-quality representation. This case raised a
       number of unique and complex legal issues …. The law firms of Berger Montague and
       Coughlin Stoia were indefatigable. They represented the Class with a high degree of




                                                   3
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 22 of 38



       professionalism, and vigorously litigated every issue against some of the ablest lawyers
       in the antitrust defense bar.”

In re Currency Conversion Fee Antitrust Litigation, 263 F.R.D. 110, 129 (2009).


From Judge Faith S. Hochberg, of the United States District court for the District of New Jersey:

       “[W]e sitting here don’t always get to see such fine lawyering, and it’s really wonderful for
       me both to have tough issues and smart lawyers … I want to congratulate all of you for
       the really hard work you put into this, the way you presented the issues, … On behalf of
       the entire federal judiciary I want to thank you for the kind of lawyering we wish everybody
       would do.”

In re Remeron Antitrust Litig., Civ. No. 02-2007 (Nov. 2, 2005).


From U.S. District Judge Jan DuBois, of the U.S. District Court of the Eastern District of
Pennsylvania:
      “[T]he size of the settlements in absolute terms and expressed as a percentage of total
      damages evidence a high level of skill by petitioners … The Court has repeatedly stated
      that the lawyering in the case at every stage was superb, and does so again.”

In Re Linerboard Antitrust Litig., 2004 WL 1221350, at *5-*6 (E.D. Pa. 2004).


From Judge Nancy G. Edmunds, of the U.S. District Court of the Eastern District of Michigan:

       “[T]his represents an excellent settlement for the Class and reflects the outstanding effort
       on the part of highly experienced, skilled, and hard working Class Counsel….[T]heir efforts
       were not only successful, but were highly organized and efficient in addressing numerous
       complex issues raised in this litigation[.]”

In re Cardizem CD Antitrust Litig., MDL No. 1278 (E.D. Mich., Nov. 26, 2002).


From Judge Charles P. Kocoras, of the U.S. District Court for the Northern District of Illinois:

       “The stakes were high here, with the result that most matters of consequence were
       contested. There were numerous trips to the courthouse, and the path to the trial court
       and the Court of Appeals frequently traveled. The efforts of counsel for the class has [sic]
       produced a substantial recovery, and it is represented that the cash settlement alone is
       the second largest in the history of class action litigation. . . . There is no question that the
       results achieved by class counsel were extraordinary [.]”



                                                  4
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 23 of 38




Regarding the work of Berger Montague in achieving more than $700 million in settlements with
some of the defendants in In Re Brand Name Prescription Drugs Antitrust Litigation, 2000
U.S. Dist. LEXIS 1734, at *3-*6 (N.D. Ill. Feb. 9, 2000).


From Judge Peter J. Messitte, of the U.S. District Court for the District of Maryland:

       “The experience and ability of the attorneys I have mentioned earlier, in my view in
       reviewing the documents, which I have no reason to doubt, the plaintiffs’ counsel are at
       the top of the profession in this regard and certainly have used their expertise to craft an
       extremely favorable settlement for their clients, and to that extent they deserve to be
       rewarded.”

Settlement Approval Hearing, Oct. 28, 1994, in Spawd, Inc. and General Generics v. Bolar
Pharmaceutical Co., Inc., CA No. PJM-92-3624 (D. Md.).


From Judge Donald W. Van Artsdalen, of the U.S. District Court for the Eastern District of
Pennsylvania:

       “As to the quality of the work performed, although that would normally be reflected in the
       not immodest hourly rates of all attorneys, for which one would expect to obtain excellent
       quality work at all times, the results of the settlements speak for themselves. Despite the
       extreme uncertainties of trial, plaintiffs’ counsel were able to negotiate a cash settlement
       of a not insubstantial sum, and in addition, by way of equitable relief, substantial
       concessions by the defendants which, subject to various condition, will afford the right, at
       least, to lessee-dealers to obtain gasoline supply product from major oil companies and
       suppliers other than from their respective lessors. The additional benefits obtained for the
       classes by way of equitable relief would, in and of itself, justify some upward adjustment
       of the lodestar figure.”

Bogosian v. Gulf Oil Corp., 621 F. Supp. 27, 31 (E.D. Pa. 1985).


From Judge Krupansky, who had been elevated to the Sixth Circuit Court of Appeals:

       Finally, the court unhesitatingly concludes that the quality of the representation
       rendered by counsel was uniformly high. The attorneys involved in this litigation
       are extremely experienced and skilled in their prosecution of antitrust litigation
       and other complex actions. Their services have been rendered in an efficient
       and expeditious manner, but have nevertheless been productive of highly
       favorable result.




                                                5
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 24 of 38



In re Art Materials Antitrust Litigation, 1984 CCH Trade Cases ¶65,815 (N.D. Ohio 1983).


From Judge Joseph Blumenfeld, of the U.S. District Court for the District of Connecticut:

       “The work of the Berger firm showed a high degree of efficiency and imagination,
       particularly in the maintenance and management of the national class actions.”

In re Master Key Antitrust Litigation, 1977 U.S. Dist. LEXIS 12948, at *35 (Nov. 4, 1977).


Securities & Investor Protection

From Judge Jed Rakoff of the U.S. District Court for the Southern District of New York:

       Court stated that lead counsel had made “very full and well-crafted” and “excellent
       submissions”; that there was a “very fine job done by plaintiffs’ counsel in this case”; and
       that this was “surely a very good result under all the facts and circumstances.”

In re Merrill Lynch & Co., Inc. Securities, Derivative & ERISA Litigation, Master File No. 07-
cv-9633(JSR)(DFE) (S.D.N.Y., July 27, 2009).


From Judge Michael M. Baylson of the U.S. District Court for the Eastern District of
Pennsylvania:

       “The Court is aware of and attests to the skill and efficiency of class counsel: they have
       been diligent in every respect, and their briefs and arguments before the Court were of
       the highest quality. The firm of Berger Montague took the lead in the Court proceedings;
       its attorneys were well prepared, articulate and persuasive.”

In re CIGNA Corp. Sec. Litig., 2007 U.S. Dist. LEXIS 51089, at *17-*18 (E.D. Pa. July 13, 2007).


From Judge Stewart Dalzell of the U.S. District Court for the Eastern District of Pennsylvania:

       “The quality of lawyering on both sides, but I am going to stress now on the plaintiffs’ side,
       simply has not been exceeded in any case, and we have had some marvelous counsel
       appear before us and make superb arguments, but they really don’t come any better than
       Mrs. Savett… [A]nd the arguments we had on the motion to dismiss [Mrs. Savett argued
       the motion], both sides were fabulous, but plaintiffs’ counsel were as good as they come.”

In re U.S. Bioscience Secs. Litig., No. 92-0678 (E.D. Pa. April 4, 1994).




                                                 6
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 25 of 38




From Judge Wayne Andersen of the U.S. District Court for the Northern District of Illinois:

       “[Y]ou have acted the way lawyers at their best ought to act. And I have had a lot of
       cases…in 15 years now as a judge and I cannot recall a significant case where I felt people
       were better represented than they are here…I would say this has been the best
       representation that I have seen.”

In re: Waste Management, Inc. Secs. Litig., No. 97-C 7709 (N.D. Ill. 1999).


From Chancellor William Chandler, III of the Delaware Chancery Court:

       “All I can tell you, from someone who has only been doing this for roughly 22 years, is that
       I have yet to see a more fiercely and intensely litigated case than this case. Never in 22
       years have I seen counsel going at it, hammer and tong, like they have gone at it in this
       case. And I think that’s a testimony – Mr. Valihura correctly says that’s what they are
       supposed to do. I recognize that; that is their job, and they were doing it professionally.”

Ginsburg v. Philadelphia Stock Exchange, Inc., No. 2202 (Del. Ch., Oct. 22, 2007).


From Judge Stewart Dalzell of the U.S. District Court for the Eastern District of Pennsylvania:

       “Thanks to the nimble class counsel, this sum, which once included securities worth
       $149.5 million is now all cash. Seizing on an opportunity Rite Aid presented, class counsel
       first renegotiated what had been stock consideration into Rite Aid Notes and then this year
       monetized those Notes. Thus, on February 11, 2003, Rite Aid redeemed those Notes
       from the class, which then received $145,754,922.00. The class also received
       $14,435,104 in interest on the Notes.”

       “Co-lead counsel ... here were extraordinarily deft and efficient in handling this most
       complex matter... they were at least eighteen months ahead of the United States
       Department of Justice in ferreting out the conduct that ultimately resulted in the write down
       of over $1.6 billion in previously reported Rite Aid earnings. In short, it would be hard to
       equal the skill class counsel demonstrated here.”

In re Rite Aid Corp. Securities Litigation, 269 F. Supp. 2d 603, 605, n.1, 611 (E.D. Pa. 2003).


From Judge Helen J. Frye, United States District Judge for the U.S. District Court for the District
of Oregon:




                                                 7
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 26 of 38



       “In order to bring about this result [partial settlements then totaling $54.25 million], Class
       Counsel were required to devote an unusual amount of time and effort over more than
       eight years of intense legal litigation which included a four-month long jury trial and full
       briefing and argument of an appeal before the Ninth Circuit Court of Appeals, and which
       produced one of the most voluminous case files in the history of this District.”

                                                     * * *

       “Throughout the course of their representation, the attorneys at Berger Montague and
       Stoll, Stoll, Berne, Lokting & Shlachter who have worked on this case have exhibited an
       unusual degree of skill and diligence, and have had to contend with opposing counsel who
       also displayed unusual skill and diligence.”

In Re Melridge, Inc. Securities Litigation, No. CV 87-1426-FR (D. Ore. April 15, 1996).


From Judge Marvin Katz of the U.S. District Court for the Eastern District of Pennsylvania:

       “[T]he co-lead attorneys have extensive experience in large class actions, experience that
       has enabled this case to proceed efficiently and professionally even under short deadlines
       and the pressure of handling thousands of documents in a large multi-district action...
       These counsel have also acted vigorously in their clients’ interests....”

                                                     * * *

       “The management of the case was also of extremely high quality.... [C]lass counsel is of
       high caliber and has extensive experience in similar class action litigation.... The
       submissions were of consistently high quality, and class counsel has been notably diligent
       in preparing filings in a timely manner even when under tight deadlines.”

Commenting on class counsel, where the firm served as both co-lead and liaison counsel in In re
Ikon Office Solutions, Inc. Securities Litigation, 194 F.R.D. 166, 177, 195 (E.D. Pa. 2000).


From Judge William K. Thomas, Senior District Judge for the United States District Court for the
Northern District of Ohio:

       “In the proceedings it has presided over, this court has become directly familiar with the
       specialized, highly competent, and effective quality of the legal services performed by
       Merrill G. Davidoff, Esq. and Martin I. Twersky, Esq. of Berger Montague....”

                                              * * *

       “Examination of the experience-studded biographies of the attorneys primarily involved in
       this litigation and review of their pioneering prosecution of many class actions in antitrust,


                                                 8
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 27 of 38



       securities, toxic tort matters and some defense representation in antitrust and other
       litigation, this court has no difficulty in approving and adopting the hourly rates fixed by
       Judge Aldrich.”

Commenting in In re Revco Securities Litigation, Case No. 1:89CV0593, Order (N.D. Oh.
September 14, 1993).

Civil/Human Rights Cases

From Deputy Treasury Secretary Stuart E. Eizenstat:

       “We must be frank. It was the American lawyers, through the lawsuits they brought in U.S.
       courts, who placed the long-forgotten wrongs by German companies during the Nazi era
       on the international agenda. It was their research and their work which highlighted these
       old injustices and forced us to confront them. Without question, we would not be here
       without them.... For this dedication and commitment to the victims, we should always be
       grateful to these lawyers.”

In his remarks at the July 17, 2000, signing ceremony for the international agreements which
established the German Foundation to act as a funding vehicle for the payment of claims to
Holocaust survivors.

Insurance Litigation

From Judge Janet C. Hall, of the U.S. District Court of the District of Connecticut:

       Noting the “very significant risk in pursuing this action” given its uniqueness in that “there
       was no prior investigation to rely on in establishing the facts or a legal basis for the
       case….[and] no other prior or even now similar case involving parties like these plaintiffs
       and a party like these defendants.” Further, “the quality of the representation provided to
       the plaintiffs ... in this case has been consistently excellent…. [T]he defendant[s] ...
       mounted throughout the course of the five years the case pended, an extremely vigorous
       defense…. [B]ut for counsel’s outstanding work in this case and substantial effort over
       five years, no member of the class would have recovered a penny…. [I]t was an extremely
       complex and substantial class ... case ... [with an] outstanding result.”

Regarding the work of Berger Montague attorneys Peter R. Kahana and Steven L. Bloch, among
other co-class counsel, in Spencer, et al. v. The Hartford Financial Services Group, Inc., et al., in
the Order approving the $72.5 million final settlement of this action, dated September 21, 2010
(No. 3:05-cv-1681, D. Conn.).




                                                 9
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 28 of 38



Customer/Broker Arbitrations

From Robert E. Conner, Public Arbitrator with the National Association of Securities Dealers,
Inc.:

       “[H]aving participated over the last 17 years in 400 arbitrations and trials in various
       settings, ... the professionalism and the detail and generally the civility of everyone
       involved has been not just a cause for commentary at the end of these proceedings but
       between ourselves [the arbitration panel] during the course of them, and ... the detail and
       the intellectual rigor that went into the documents was fully reflective of the effort that was
       made in general. I wanted to make that known to everyone and to express my particular
       respect and admiration.”

About the efforts of Berger Montague shareholders Merrill G. Davidoff and Eric L. Cramer, who
achieved a $1.1 million award for their client, in Steinman v. LMP Hedge Fund, et al., NASD
Case No. 98-04152, at Closing Argument, June 13, 2000.

Employment & Unpaid Wages

From Judge Timothy R. Rice, United States Magistrate Judge for the U.S. District Court for the
Eastern District of Pennsylvania:

        Describing Berger Montague as “some of the finest legal representation in the
        nation,” who are “ethical, talented, and motivated to help hard working men and
        women.”

Regarding the work of Berger Montague attorneys Sarah R. Schalman-Bergen and Camille F.
Rodriguez in Gonzalez v. Veritas Consultant Group, LLC, d/b/a Moravia Health Network, No.
2:17-cv-1319-TR (E.D. Pa. March 13, 2019).

From Judge Malachy E. Mannion, United States District Judge for the U.S. District Court for the
Middle District of Pennsylvania:

       “At the final approval hearing, class counsel reiterated in detail the arguments set
       forth in the named plaintiffs’ briefing. … The court lauded the parties for their
       extensive work in reaching a settlement the court deemed fair and reasonable.

                                               * * *

       “The court is confident that [class counsel] are highly skilled in FLSA collective and
       hybrid actions, as seen by their dealings with the court and the results achieved in
       both negotiating and handling the settlement to date.”




                                                 10
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 29 of 38



Acevedo v. Brightview Landscapes, LLC, No. 3:13-cv-2529, 2017 WL 4354809 (M.D. Pa. Oct.
2, 2017).

From Judge Joseph F. Bataillon, United States District Judge for the U.S. District Court for the
District of Nebraska:

       [P]laintiffs’ counsel succeeded in vindicating important rights. … The court is
       familiar with “donning and doffing” cases and based on the court’s experience,
       defendant meat packing companies’ litigation conduct generally reflects “what can
       only be described as a deeply-entrenched resistance to changing their
       compensation practices to comply with the requirements of FLSA.” (citation
       omitted). Plaintiffs’ counsel perform a recognized public service in prosecuting
       these actions as a ‘private Attorney General’ to protect the rights of
       underrepresented workers.

       The plaintiffs have demonstrated that counsel’s services have benefitted the class.
       … The fundamental policies of the FLSA were vindicated and the rights of the
       workers were protected.

Regarding the work of Berger Montague among other co-counsel in Morales v. Farmland Foods,
Inc., No. 8:08-cv-504, 2013 WL 1704722 (D. Neb. Apr. 18, 2013).

From Judge Jonathan W. Feldman, United States Magistrate Judge for the U.S. District Court
for the Western District of New York:

       “The nature of the instant application obliges the Court to make this point clear: In
       my fifteen years on the bench, no case has been litigated with more skill, tenacity
       and legal professionalism than this case. The clients, corporate and individual,
       should be proud of the manner in which their legal interests were brought before
       and presented to the Court by their lawyers and law firms.”

       and

       “…the Court would be remiss if it did not commend class counsel and all those
       who worked for firms representing the thousands of current and former employees
       of Kodak for the outstanding job they did in representing the interests of their
       clients. For the last several years, lead counsel responsibilities were shared by
       Shanon Carson …. Their legal work in an extraordinarily complex case was
       exemplary, their tireless commitment to seeking justice for their clients was
       unparalleled and their conduct as officers of the court was beyond reproach.”

Employees Committed For Justice v. Eastman Kodak, (W.D.N.Y. 2010) ($21.4 million
settlement).




                                                11
        Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 30 of 38



Other

From Stephen M. Feiler, Ph.D., Director of Judicial Education, Supreme Court of Pennsylvania,
Administrative Office of Pennsylvania Courts, Mechanicsburg, PA on behalf of the Common Pleas
Court Judges (trial judges) of Pennsylvania:

        “On behalf of the Supreme Court of Pennsylvania and AOPC’s Judicial Education
        Department, thank you for your extraordinary commitment to the Dealing with
        Complexities in Civil Litigation symposia. We appreciate the considerable time you spent
        preparing and delivering this important course across the state. It is no surprise to me
        that the judges rated this among the best programs they have attended in recent years.”

About the efforts of Berger Montague attorneys Merrill G. Davidoff, Peter Nordberg and David F.
Sorensen in planning and presenting a CLE Program to trial judges in the Commonwealth of
Pennsylvania.

Relevant Practice Areas and Case Profiles

Employment & Unpaid Wages
The Berger Montague Employment & Unpaid Wages Department works tirelessly to safeguard
the rights of employees, and devotes all of their energies to helping the firm’s clients achieve their
goals. Our attorneys’ understanding of federal and state wage and hour laws, federal and state
civil rights and discrimination laws, ERISA, the WARN Act, laws protecting whistleblowers, such
as federal and state False Claims Acts, and other employment laws, allows us to develop creative
strategies to vindicate our clients’ rights and help them secure the compensation to which they
are entitled.

Berger Montague is at the forefront of class action litigation, seeking remedies for employees
under the Fair Labor Standards Act, state wage and hour law, breach of contract, unjust
enrichment, and other state common law causes of action.

Berger Montague’s Employment & Unpaid Wages Group, which is co-chaired by Managing
Shareholder Shanon Carson and Shareholder Sarah Schalman-Bergen, is repeatedly recognized
for outstanding success in effectively representing its clients. In 2015, The National Law Journal
selected Berger Montague as the top plaintiffs’ law firm in the Employment Law category at the
Elite Trial Lawyers awards ceremony. Portfolio Media, which publishes Law360, also recognized
Berger Montague as one of the eight Top Employment Plaintiffs’ Firms in 2009.

Representative cases include the following:

   ▪    Fenley v. Wood Group Mustang, Inc: The firm served as lead counsel and obtained a
        settlement of $6.25 million on behalf of a class of oil and gas inspectors who allegedly did
        not receive overtime compensation for hours worked in excess of 40 per week. (Civil
        Action No. 2:15-cv-326 (S.D. Ohio)).



                                                 12
    Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 31 of 38



▪   Sanders v. The CJS Solutions Group, LLC: The firm served as co-lead counsel and
    obtained a settlement of $3.24 million on behalf of a class of IT healthcare consultants
    who allegedly did not receive overtime premiums for hours worked in excess of 40 per
    week. (Civil Action No. 17-3809 (S.D.N.Y.)).

▪   Gundrum v. Cleveland Integrity Services, Inc..: The firm served as lead counsel and
    obtained a settlement of $4.5 million on behalf of a class of oil and gas inspectors who
    allegedly did not receive overtime compensation for hours worked in excess of 40 per
    week. (Civil Action No. 4:17-cv-55 (N.D. Okl.)).

▪   Fenley v. Applied Consultants, Inc.: The firm served as lead counsel and obtained a
    settlement of $9.25 million on behalf of a class of oil and gas inspectors who allegedly did
    not receive overtime compensation for hours worked in excess of 40 per week. (Civil
    Action No. 2:15-cv-259 (W.D. Pa.)).

▪   Acevedo v. Brightview Landscapes, LLC: The firm served as co-lead counsel and
    obtained a settlement of $6.95 million on behalf of a class of landscaping crew members
    who allegedly did not receive proper overtime premiums for hours worked in excess of 40
    per week. (Civil Action No. 3:13-cv-02529 (M.D. Pa.)).

▪   Jantz v. Social Security Administration: The firm served as co-lead counsel and
    obtained a settlement on behalf of employees with targeted disabilities (“TDEs”) alleged
    that SSA discriminated against TDEs by denying them promotional and other career
    advancement opportunities. The settlement was reached after more than ten years of
    litigation, and the Class withstood challenges to class certification on four separate
    occasions. The settlement includes a monetary fund of $9.98 million and an
    unprecedented package of extensive programmatic changes valued at approximately $20
    million. EEOC No. 531-2006-00276X (2015).

▪   Ciamillo v. Baker Hughes, Incorporated: The firm served as lead counsel and obtained
    a settlement of $5 million on behalf of a class of oil and gas workers who allegedly did not
    receive any overtime compensation for working hours in excess of 40 per week. (Civil
    Action No. 14-cv-81 (D. Alaska)).

▪   Employees Committed for Justice v. Eastman Kodak Company: The firm served as
    co-lead counsel and obtained a settlement of $21.4 million on behalf of a nationwide class
    of African American employees of Kodak alleging a pattern and practice of racial
    discrimination (pending final approval). A significant opinion issued in the case is
    Employees Committed For Justice v. Eastman Kodak Co., 407 F. Supp. 2d 423 (W.D.N.Y.
    2005) (denying Kodak’s motion to dismiss). No. 6:04-cv-06098 (W.D.N.Y.)).

▪   Salcido v. Cargill Meat Solutions Corp.: The firm served as co-lead counsel and
    obtained a settlement of $7.5 million on behalf of a class of thousands of employees of
    Cargill Meat Solutions Corp. alleging that they were forced to work off-the-clock and during


                                             13
       Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 32 of 38



       their breaks. This is one of the largest settlements of this type of case involving a single
       plant in U.S. history. (Civil Action Nos. 1:07-cv-01347-LJO-GSA and 1:08-cv-00605-LJO-
       GSA (E.D. Cal.)).

   ▪   Miller v. Hygrade Food Products, Inc.: The firm served as lead counsel and obtained
       a settlement of $3.5 million on behalf of a group of African American employees of Sara
       Lee Foods Corp. to resolve charges of racial discrimination and retaliation at its Ball Park
       Franks plant. (No. 99-1087 (E.D. Pa.)).

   ▪   Chabrier v. Wilmington Finance, Inc.: The firm served as co-lead counsel and obtained
       a settlement of $2,925,000 on behalf of loan officers who worked in four offices to resolve
       claims for unpaid overtime wages. A significant opinion issued in the case is Chabrier v.
       Wilmington Finance, Inc., 2008 WL 938872 (E.D. Pa. April 04, 2008) (denying the
       defendant’s motion to decertify the class).               (No. 06-4176 (E.D. Pa.)).

   ▪   Bonnette v. Rochester Gas & Electric Co.: The firm served as co-lead counsel and
       obtained a settlement of $2 million on behalf of a class of African American employees of
       Rochester Gas & Electric Co. to resolve charges of racial discrimination in hiring, job
       assignments, compensation, promotions, discipline, terminations, retaliation, and a hostile
       work         environment.                     (No.           07-6635         (W.D.N.Y.)).

   ▪   Confidential. The firm served as lead counsel and obtained a settlement of $6 million on
       behalf of a group of African American employees of a Fortune 100 company to resolve
       claims of racial discrimination, as well as injunctive relief which included significant
       changes to the Company’s employment practices (settled out of court while charges of
       discrimination were pending with the U.S. Equal Employment Opportunity Commission).

Founding Partner

David Berger - 1912-2007
David Berger was the founder and the Chairman of Berger Montague. He received his A.B. cum
laude in 1932 and his LL.B. cum laude in 1936, both from the University of Pennsylvania. He was
a member of The Order of the Coif and was an editor of the University of Pennsylvania Law
Review. He had a distinguished scholastic career including being Assistant to Professor Francis
H. Bohlen and Dr. William Draper Lewis, Director of the American Law Institute, participating in
the drafting of the first Restatement of Torts. He also served as a Special Assistant Dean of the
University of Pennsylvania Law School. He was a member of the Board of Overseers of the Law
School and Associate Trustee of the University of Pennsylvania. In honor of his many
contributions, the Law School established the David Berger Chair of Law for the Improvement of
the Administration of Justice.

David Berger was a law clerk for the Pennsylvania Supreme Court. He served as a deputy
assistant to Director of Enemy Alien Identification Program of the United States Justice
Department during World War II.



                                               14
       Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 33 of 38




Thereafter he was appointed Lt.j.g. in the U.S. Naval Reserve and he served in the South Pacific
aboard three aircraft carriers during World War II. He was a survivor of the sinking of the U.S.S.
Hornet in the Battle of Santa Cruz, October 26, 1942. After the sinking of the Hornet, Admiral
Halsey appointed him a member of his personal staff when the Admiral became Commander of
the South Pacific. Mr. Berger was ultimately promoted to Commander. He was awarded the Silver
Star and Presidential Unit Citation.

After World War II, he was a law clerk in the United States Court of Appeals. The United States
Supreme Court appointed David Berger a member of the committee to draft the Federal Rules of
Evidence, the basic evidentiary rules employed in federal courts throughout the United States.
David Berger was a fellow of the American College of Trial Lawyers, the International Society of
Barristers, and the International Academy of Trial Lawyers, of which he was a former Dean. He
was a Life Member of the Judicial Conference of the Third Circuit and the American Law Institute.

A former Chancellor (President) of the Philadelphia Bar Association, he served on numerous
committees of the American Bar Association and was a lecturer and author on various legal
subjects, particularly in the areas of antitrust, securities litigation, and evidence.

David Berger served as a member of President John F. Kennedy’s committee which designed
high speed rail lines between Washington and Boston. He drafted and activated legislation in the
Congress of the United States which resulted in the use of federal funds to assure the continuance
of freight and passenger lines throughout the United States. When the merger of the
Pennsylvania Railroad and the New York Central Railroad, which created the Penn Central
Transportation Company, crashed into Chapter 11, David Berger was counsel for Penn Central
and a proponent of its reorganization. Through this work, Mr. Berger ensured the survival of the
major railroads in the Northeastern section of the United States including Penn Central, New
Jersey Central, and others.

Mr. Berger’s private practice included clients in London, Paris, Dusseldorf, as well as in
Philadelphia, Washington, New York City, Florida, and other parts of the United States. David
Berger instituted the first class action in the antitrust field, and for over 30 years he and the Berger
firm were lead counsel and/or co-lead counsel in countless class actions brought to successful
conclusions, including antitrust, securities, toxic tort and other cases. He served as one of the
chief counsel in the litigation surrounding the demise of Drexel Burnham Lambert, in which over
$2.6 billion was recovered for various violations of the securities laws during the 1980s. The
recoveries benefitted such federal entities as the FDIC and RTC, as well as thousands of
victimized investors.

In addition, Mr. Berger was principal counsel in a case regarding the Three Mile Island accident
near Harrisburg, Pennsylvania, achieving the first legal recovery of millions of dollars for economic
harm caused by the nation’s most serious nuclear accident. As part of the award in the case,
David Berger established a committee of internationally renowned scientists to determine the
effects on human beings of emissions of low level radiation.



                                                  15
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 34 of 38




In addition, as lead counsel in In re Asbestos School Litigation, he brought about settlement of
this long and vigorously fought action spanning over 13 years for an amount in excess of $200
million.

David Berger was active in Democratic politics. President Clinton appointed David Berger a
member of the United States Holocaust Memorial Council, in which capacity he served from 1994-
2004. In addition to his having served for seven years as the chief legal officer of Philadelphia,
he was a candidate for District Attorney of Philadelphia, and was a Carter delegate in the
Convention which nominated President Carter.

Over his lengthy career David Berger was prominent in a great many philanthropic and charitable
enterprises some of which are as follows: He was the Chairman of the David Berger Foundation
and a long time honorary member of the National Commission of the Anti-Defamation League.
He was on the Board of the Jewish Federation of Philadelphia and, at his last place of residence,
Palm Beach, as Honorary Chairman of the American Heart Association, Trustee of the American
Cancer Society, a member of the Board of Directors of the American Red Cross, and active in the
Jewish Federation of Palm Beach County.

David Berger’s principal hobby was tennis, a sport in which he competed for over 60 years. He
was a member of the Board of Directors of the International Tennis Hall of Fame and other related
organizations for assisting young people in tennis on a world-wide basis.

Firm Chair

Eric L. Cramer – Chairman
Mr. Cramer is Firm Chairman and Co-Chair of the Firm's antitrust department. He has a national
practice in the field of complex litigation, primarily in the area of antitrust class actions. He is
currently co-lead counsel in multiple significant antitrust class actions across the country in a
variety of industries and is responsible for winning numerous significant settlements for his clients
totaling well over $2 billion. Most recently, he has focused on representing workers claiming that
anticompetitive practices have suppressed their pay, including cases on behalf of mixed-martial-
arts fighters and chicken growers.

In 2018, he was named Philadelphia antitrust “Lawyer of the Year” by Best Lawyers, and in 2017,
he won the American Antitrust Institute’s Antitrust Enforcement Award for Outstanding Antitrust
Litigation Achievement in Private Law Practice for his work in Castro v. Sanofi Pasteur Inc., No.
11-cv-07178 (D.N.J.). He has also identified as a top tier antitrust lawyer by Chambers & Partners
in Pennsylvania and nationally. Chambers observed that Mr. Cramer is “really a tremendous
advocate in the courtroom, with a very good mind and presence.” He has been highlighted
annually since 2011 by The Legal 500 as one of the country’s top lawyers in the field of complex
antitrust litigation, and repeatedly deemed one of the “Best Lawyers in America,” including in
2018. In 2014 and 2018, Mr. Cramer was selected by Philadelphia Magazine as one of the top
100 lawyers in Philadelphia.



                                                 16
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 35 of 38



Mr. Cramer is also a frequent speaker at antitrust and litigation related conferences. He was the
only Plaintiffs’ lawyer selected to serve on the American Bar Association’s Antitrust Section
Transition Report Task Force delivered to the incoming Obama Administration in 2012. He is a
Senior Fellow and Vice President of the Board of Directors of the American Antitrust Institute; a
past President of COSAL (Committee to Support the Antitrust Laws), a leading industry group; a
member of the Advisory Board of the Institute of Consumer Antitrust Studies of the Loyola
University Chicago School of Law; and a member of the Board of Directors of Public Justice, a
national public interest law firm.

He has written widely in the fields of class certification and antitrust law. Among other writings,
Mr. Cramer has co-authored Antitrust, Class Certification, and the Politics of Procedure, 17
George Mason Law Review 4 (2010), which was cited by both the First Circuit in In re Nexium
Antitrust Litig., 777 F.3d 9, 27 (1st Cir. 2015), quoting Davis & Cramer, 17 Geo. Mason L. Rev.
969, 984-85 (2010), and the Third Circuit in Behrend v. Comcast Corp., 655 F.3d 182, 200, n.10
(3d Cir. 2011), rev’d on other grounds, 133 S. Ct. 1426 (2013). He has also co-written a number
of other pieces, including: Of Vulnerable Monopolists?: Questionable Innovation in the Standard
for Class Certification in Antitrust Cases, 41 Rutgers Law Journal 355 (2009-2010); A
Questionable New Standard for Class Certification in Antitrust Cases, published in the ABA’s
Antitrust Magazine, Vol. 26, No. 1 (Fall 2011); a Chapter of American Antitrust Institute’s Private
International Enforcement Handbook (2010), entitled “Who May Pursue a Private Claim?”; and, a
chapter of the American Bar Association’s Pharmaceutical Industry Handbook (July 2009),
entitled “Assessing Market Power in the Prescription Pharmaceutical Industry.”

Mr. Cramer is a summa cum laude graduate of Princeton University (1989), where he was elected
to Phi Beta Kappa. He graduated cum laude from Harvard Law School with a J.D. in 1993.

Berger Montague’s Employment & Unpaid Wages Group

Sarah R. Schalman-Bergen – Shareholder

Sarah R. Schalman-Bergen is a Shareholder at the Firm. She Co-Chairs the Firm's Employment
Law Department and is a member of the Firm's Antitrust, Insurance Products & Financial
Services, and Lending Practices & Borrowers' Rights Departments. She is also a member of the
Firm's Hiring Committee, Associate Development Committee and Pro Bono Committee.

Ms. Schalman-Bergen represents employees who are not being paid properly in class and
collective action wage and hour employment cases as well as in class action discrimination cases
across the country. Specifically, Ms. Schalman-Bergen has served as lead counsel in dozens of
wage theft lawsuits, representing employees in a variety of industries, including at meat and
poultry plants, at fast food restaurants, in the oil and gas industry, in white collar jobs and in the
government.

Ms. Schalman-Bergen also serves as counsel to employees, consumers and businesses in
antitrust cases, including representing the employees of several high tech companies who alleged
that the companies entered into "do not poach" agreements that illegally suppressed employees'


                                                 17
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 36 of 38



wages. Ms. Schalman-Bergen has represented homeowners whose mortgage loan servicers
have force-placed extraordinarily high-priced insurance on them. She currently represents several
cities in lawsuits against major banks for allegedly discriminatory practices in violation of the Fair
Housing Act.

Ms. Schalman-Bergen is frequently asked to speak on continuing legal education seminars that
relate to employment issues. In 2015, Ms. Schalman-Bergen was honored as a “Lawyer on the
Fast Track” by The Legal Intelligencer. Ms. Schalman-Bergen was 1 of 40 attorneys selected by
a six-member judging panel composed of evaluators from all corners of the legal profession and
Pennsylvania. From 2010 through 2019, Ms. Schalman-Bergen was named as a Pennsylvania
Super Lawyer- Rising Star. In 2010, Ms. Schalman-Bergen was honored as an “Unsung Hero” by
the Legal Intelligencer, Pennsylvania’s daily law journal, for her pro bono work with the AIDS Law
Project of Pennsylvania. From 2007-2009 Ms. Schalman-Bergen served as the Jerome J.
Shestack Public Interest Fellow at WolfBlock LLP.

Ms. Schalman-Bergen maintains an active pro bono practice. She serves as volunteer of counsel
to the AIDS Law Project of Pennsylvania. Through her role there, Ms. Schalman-Bergen litigates
HIV discrimination and confidentiality cases, as well as other cases impacting the rights of people
living with HIV/AIDS.

Prior to joining the Firm, Ms. Schalman-Bergen practiced in the litigation department at a large
Philadelphia firm where she represented clients in a variety of industries in complex commercial
litigation.

Ms. Schalman-Bergen is a 2007 cum laude graduate of Harvard Law School and a 2001 summa
cum laude graduate of Tufts University. During law school, Ms. Schalman-Bergen served as an
executive editor for the Harvard Civil Rights-Civil Liberties Law Review.

Phyllis Maza Parker – Shareholder
Phyllis Maza Parker, a Shareholder, concentrates her practice primarily on complex securities
class action litigation, representing both individual and institutional investors. Her practice also
includes commercial litigation.

Ms. Parker served on the team as co-lead counsel for the Class in In re Xcel Energy, Inc.
Securities Litigation (D. Minn.). The case, which settled for $80 million, was listed among the 100
largest securities class action settlements in the United States since the enactment of the 1933-
1934 Securities Acts. Among other cases, she has also served as co-lead counsel in In re
Reliance Group Holdings, Inc. Securities Litigation ($15 million settlement); In re The Loewen
Group, Inc. Securities Litigation ($6 million settlement); as lead counsel in In re Veeco Instruments
Inc. Securities Litigation ($5.5 million settlement on the eve of trial); as co-lead counsel in In re
Nuvelo, Inc. Securities Litigation ($8.9 million settlement); and, most recently, as co-lead counsel
in Coady v. Perry, et al. (IndyMac Bancorp, Inc.) ($6.5 million settlement).




                                                 18
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 37 of 38



While studying for her J.D. at Temple, Ms. Parker was a member of the Temple Law Review. She
published a Note on the subject of the Federal Sentencing Guidelines in the Temple Law Review,
Vol. 67, No. 4, 1994, which has been cited by a court and in a law review article. After her first
year of law school, Ms. Parker interned with the Honorable Dolores K. Sloviter of the United States
Court of Appeals for the Third Circuit.

Camille Fundora Rodriguez – Associate
Ms. Rodriguez is an Associate in the Firm's Employment Law, Consumer Protection, and Lending
Practices & Borrowers' Rights practice groups. Ms. Rodriguez primarily focuses on wage and
hour class and collective actions arising under the Fair Labor Standards Act and state laws.

Prior to joining the Firm, Ms. Rodriguez practiced in the litigation department at a boutique
Philadelphia law firm where she represented clients in a variety of personal injury, disability, and
employment discrimination matters. Ms. Rodriguez is a graduate of Widener University School of
Law.

Ms. Rodriguez is an active member of the Pennsylvania, Philadelphia, and Hispanic Bar
Associations.

Alexandra Koropey Piazza – Associate
Alexandra Koropey Piazza, an Associate, is a member of the Firm's Employment Law, Consumer
Protection and Lending Practices & Borrowers' Rights practice groups. In the Employment Law
practice group, Ms. Piazza primarily focuses on wage and hour class and collective actions arising
under state and federal law. Ms. Piazza's work in the Consumer Protection and Lending Practices
& Borrowers' Rights practice groups involves consumer class actions concerning financial
practices.

Ms. Piazza is a graduate of the University of Pennsylvania and Villanova University School of
Law. During law school, Ms. Piazza served as a managing editor of the Villanova Sports and
Entertainment Law Journal and as president of the Labor and Employment Law Society. Ms.
Piazza also interned at the United States Attorney's Office and served as a summer law clerk for
the Honorable Eduardo C. Robreno of the United States District Court for the Eastern District of
Pennsylvania.

Krysten Connon – Associate
Ms. Connon is an Associate in the Firm’s Employment & Unpaid Wages practice group. She
represents employees who are not being paid properly in class and collective actions arising
under the Fair Labor Standards Act and state laws.

Prior to joining the Firm, Ms. Connon practiced as a litigation associate at a large Philadelphia
firm, where she represented corporate and individual clients in complex commercial litigation and
arbitration matters. Ms. Connon also worked as a Staff Attorney at Women Against Abuse, where
she litigated cases originating as domestic violence matters.




                                                19
      Case 1:19-cv-00528-WMR Document 71-5 Filed 06/19/20 Page 38 of 38



Ms. Connon graduated summa cum laude from the Drexel University School of Law, and is a Phi
Beta Kappa graduate of the University of Maryland. Following law school, Ms. Connon served as
a federal judicial law clerk in the United States District Court for the District of New Jersey and
the United States District Court for the District of Columbia. She co-authored the 2015 Oxford
University Press book, Living in the Crosshairs: The Untold Stories of Anti-Abortion Terrorism,
which presents the results of extensive interviews with abortion providers around the intersections
of law, policy, and anti-abortion violence. Ms. Connon currently serves on the Board of Directors
of Planned Parenthood Southeastern Pennsylvania.




                                                20
